
	
		I
		112th CONGRESS
		1st Session
		H. R. 1297
		IN THE HOUSE OF REPRESENTATIVES
		
			March 31, 2011
			Mr. Gohmert (for
			 himself and Mr. Kingston) introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To appropriate such funds as may be necessary to ensure
		  that members of the Armed Forces, including reserve components thereof,
		  continue to receive pay and allowances for active service performed when a
		  funding gap caused by the failure to enact interim or full-year appropriations
		  for the Armed Forces occurs, which results in the furlough of non-emergency
		  personnel and the curtailment of Government activities and
		  services.
	
	
		1.Short titleThis Act may be cited as the
			 Ensuring Pay for Our Military Act of
			 2011.
		2.Emergency
			 appropriation of funds to provide pay and allowances for members of the Armed
			 Forces during funding gap impacting the Department of Defense or Department of
			 Homeland Security
			(a)Appropriation of
			 funds for military pay and allowancesDuring a funding gap impacting the Armed
			 Forces, the Secretary of the Treasury shall make available to the Secretary of
			 Defense (and the Secretary of Homeland Security in the case of the Coast
			 Guard), out of any amounts in the general fund of the Treasury not otherwise
			 appropriated, such amounts as the Secretary of Defense (and the Secretary of
			 Homeland Security in the case of the Coast Guard) determines to be necessary to
			 continue to provide pay and allowances (without interruption) to members of the
			 Army, Navy, Air Force, Marine Corps, and Coast Guard, including reserve
			 components thereof, who perform active service during the funding gap.
			(b)Funding gap
			 definedIn this section, the
			 term funding gap means any period of time after the beginning of
			 a fiscal year for which interim or full-year appropriations for the personnel
			 accounts of the Armed Forces for that fiscal year have not been enacted.
			(c)Duration of
			 transfer authorityNo
			 transfer may be made by the Secretary of the Treasury under subsection (a)
			 after December 31, 2011.
			
